Citation Nr: 0032502	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-19 062	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals committed clear 
and unmistakable error in an April 7, 1998 decision, which 
denied entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the Board of Veterans' Appeals committed clear 
and unmistakable error in an April 7, 1998 decision, which 
denied entitlement to nonservice-connected death pension 
benefits.

3.  Whether the Board of Veterans' Appeals committed clear 
and unmistakable error in an April 7, 1998 decision, which 
denied entitlement to Dependents' Educational Assistance 
under Chapter 35, Title 38, United State Code.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The record indicates that the veteran had recognized 
guerrilla service from March 11, 1945 to November 14, 1945; 
and he had regular Philippine service from November 15, 1945 
to February 2, 1946.  The veteran died in February 1995, and 
the moving party in this matter was the veteran's surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
("BVA" or "Board") on the moving party's motion for 
revision of an April 7, 1998, decision of the Board on the 
basis of clear and unmistakable error ("CUE").  This CUE 
motion was received by the Board in June 1999.

In March 2000, the Board stayed further proceedings on moving 
party's CUE motion, noting that she had appealed the Board's 
April 1998 decision to the United States Court of Appeals for 
Veteran's Claims ("the Court").  The Court issued an order 
on May 4, 2000, affirming the Board's decision.  Following 
the May 2000 order, but prior to issuance of the judgment, 
the Court learned that the moving party had died during the 
pendency of her appeal.  In a July 2000 order, the Court 
revoked its May 4, 2000 order, and held that pursuant to 
Landicho v. Brown, 7 Vet. App. 42 (1994), the appropriate 
remedy in the case was to vacate the Board's decision from 
which the appeal was taken, causing the underlying RO 
decisions to be vacated as well, and to dismiss the appeal.  
The Court vacated the April 1998 Board decision, which has 
the legal effect of nullifying the previous merits 
adjudications of these claims by the RO, and dismissed the 
appeal.  Judgment of the Court was issued in August 2000.  
Subsequently, a mandate of the Court was issued in October 
2000 upon the expiration of the time allowed to reconsider, 
review or appeal the Court's decision.


FINDINGS OF FACT

1.  In July 2000, prior to active consideration of the CUE 
motion, the Board received notification from the Court that 
the moving party had died in April 2000.  

2.  Pursuant to an order of July 7, 2000, the Court vacated 
the Board's decision of April 7, 1998, which has the legal 
effect of nullifying that decision.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no 
jurisdiction to adjudicate the motion for CUE.  38 U.S.C.A. 
§ 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (2000); 
Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In response to her motion for CUE, the Board, in March 2000, 
notified the moving party that it would stay further 
proceedings on her CUE motion since she had an appeal of 
April 1998 decision pending before the Court.

Unfortunately, the moving party died during the stay of 
further proceedings on her CUE motion before the Board.  As a 
matter of law, a claimant's CUE motion under 38 U.S.C.A. 
§ 5109A (West Supp. 1998) does not survive his or her death.  
See Hains v. West, 154 F.3d at 1303.  See also Landicho v. 
Brown, 7 Vet. App. at 47.  Therefore, this motion for 
revision of an April 7, 1998, decision of the Board on the 
basis of clear and unmistakable error has become moot by 
virtue of the death of the moving party and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302; see also Haines and Landicho, both supra.

In reaching this determination, the Board intimates no 
opinion as to the merits of this CUE motion or to any 
derivative claim brought by a survivor of the moving party.  
38 C.F.R. § 20.1106 (2000).


ORDER

The motion for revision of an April 7, 1998, decision of the 
Board on the basis of clear and unmistakable error is 
dismissed.



		
	Deborah W. Singleton 
Veterans Law Judge
Board of Veterans' Appeals


 




